104 A.2d 604 (1954)
MORGAN
v.
DISTRICT OF COLUMBIA.
No. 1472.
Municipal Court of Appeals for the District of Columbia.
Argued April 19, 1954.
Decided May 3, 1954.
William J. Kelly, Washington, D. C., with whom Robert I. Miller, Washington, D. C., was on the brief, for appellant.
Hubert B. Pair, Assistant Corporation Counsel, Washington, D. C., with whom Vernon E. West, Corporation Counsel, Chester H. Gray, Principal Asst. Corporation Counsel, and Harry L. Walker, Asst. Corporation Counsel, Washington, D. C., were on the brief for appellee.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
A jury in the Juvenile Court found appellant to be the father of an illegitimate child. He appeals from that finding and the subsequent order of the court requiring him to support the child. His main contention is that the court erred in failing to direct a verdict in his favor in view of the contradictory testimony of the complaining witness.
The issues at the trial were factual, and it is well settled that questions of the credibility of witnesses and the comparative weight to be given their testimony are within the province of the jury. In the instant case the jury chose to believe the complaining witness, and there was evidence to support its conclusion. No ground exists on which to overturn the jury's verdict.
Affirmed.